Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103

1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 35, 38-39, 41-45 and 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Mishelevich (US 2013/0178765) and in view Gauthier et al. (US 2017/0106208). 

3.	Addressing claim 35, Mishelevich discloses an apparatus for ultrasound stimulation of spinal cord in a real-time mode, the apparatus comprising (see abstract and Figs. 1-2):
an imaging module, the imaging to obtain real-time spinal cord images (see [0005] and [0014]; taking images at the treatment region (spinal cord) to provide feedback); 
an image recognition module, the image recognition module is configured to select a pre-determined stimulation area of the spinal cord by an image recognition algorithm from a first real-time spinal cord image of the real-time spinal cord images, and to calculate the position and orientation of the selected stimulation area relative to a second set of ultrasound transducers (see Figs. 5-6 and [0014-0015]; using imaging as feedback to position/orientation at the select target; the control and feedback control system is the image recognition module to position/orient transducer position array at the target; the calculate of position and orientation is implicit when position transducer at the select target base on image feedback; this is done by computer therefore the identify target and position treatment device is done by algorithm); 
a stimulating module, the stimulating module comprises the second set of ultrasound transducers configured to stimulate the selected stimulation area of the spinal cord at the calculated relative position and orientation (see Figs.1-2 4A; element 140, 270 and 400); 
a control module, the control module is configured to coordinate the imaging module, the image recognition module and the stimulating module to operate in at least two stimulation cycles such that, in each of the at least two stimulation cycles, after the first real-time spinal cord image is obtained by the imaging module, the pre- determined stimulation area is selected and the position and orientation of the selected stimulation area relative to the second set of transducers is calculated by the image recognition algorithm of the image recognition module, and the stimulating module applies an ultrasound stimulation to the selected stimulation area of the spinal cord and then at the same time of or immediately after the ultrasound stimulation to the selected stimulation area of the spinal cord is applied by the stimulating module, the imaging module obtains a second real-time spinal cord image, the image recognition module recognizes an actual stimulation area of the spinal cord from the second real-time spinal cord image, and the control module further adjusts the recognition module and/or the stimulating module based on a difference between the actual stimulation area and the pre-determined stimulation area (see Figs. 5-6, [0014-0015], [0028] and [0040]; element 510; feedback to adjust treatment therefore treatment is at least two stimulation cycle (one cycle before feedback and one after feedback); concurrent imaging feedback).

Mishelevich does not explicitly disclose imaging using ultrasound transducers and perform treatment immediate after identify target in the image. Gauthier discloses imaging using ultrasound transducers (see Fig. 1, [0011]; [0026-0027] and [0040]; using ultrasound imaging to track target include ultrasound transducer; ultrasound probe 142 has ultrasound transducer; position information to identify target from image is acquired immediately prior to treatment is the same as perform treatment immediately after identify target from image). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mishelevich to use imaging using ultrasound transducers and perform treatment immediate after identify target in the image as taught by Gauthier because this allow for tracking and detect movement of the patient and adjust treatment plan (see [0026-0027]). 

4.	Addressing claims 38-39, 41-45 and 47-48, Mishelevich discloses:
regarding claim 38, wherein the first and/or second sets of ultrasound transducers are arranged in one or two dimensions as a transducer array (see Figs. 3A-B and [0035]; one or two dimensions of transducer array);
regarding claim 39, wherein the first and second sets of transducers are located on a skin surface of patient in use (see Fig. 2 and [0034]).
regarding claim 41, wherein the difference comprises a difference in location, contour and/or size between the actual stimulation area and the pre-determined (see Figs. 5-6 and [0014-0015]; target at different location);
regarding claim 42, wherein the difference comprises an evoked response of the muscle at the actual stimulation area (see [0019]; the stimulation contract the muscle which is evoked response of the muscle; stimulate contract muscle and then the images is taken therefore the different between before stimulate and after stimulate muscle contraction show in the image);
regarding claim 43, wherein adjusting the recognition module comprises at least one of (1) optimizing an image recognition algorithm of the recognition module for selecting the pre-determined stimulation area of the spinal cord from the first real- time spinal cord image; and (2) compensating the calculation of the position and orientation of the selected stimulation area relative to the second set of ultrasound transducers (see Figs. 5-6 and [0014-0015] adjust transducer position is compensating the calculation of the position and orientation of the selected stimulation area relative to the second set of ultrasound transducers);
regarding claim 44, wherein adjusting the stimulating module comprises adjusting at least one of focus point, focus area, intensity and frequency of the ultrasound beam, and duty cycle, repetition rate and duration of the stimulation cycle (see Figs. 5-6; modify intensity, frequency, focus point, etc.);
regarding claim 45, a feedback module, the feedback module is configured to receive a signal representing muscle contraction from muscle innervated from the pre-determined stimulation area of the spinal cord, and the control module adjusts the recognition module and/or the stimulating module based on the signal (see Fig. 6, [0019] and [0040]; able to recognize muscle contraction and stimulate to restore motor neuron function is implicitly having feedback module and stimulate/adjust stimulate base on feedback signal; also see feedback system control 600).
regarding claim 47, wherein adjusting the recognition module comprises at least one of (1) optimizing an image recognition algorithm of the recognition module for selecting the pre-determined stimulation area of the spinal cord from the first real- time spinal cord image; and (2) compensating the calculation of the position and orientation of the selected stimulation area relative to the second set of ultrasound transducers (see Figs. 5-6 and [0014-0015]; adjust transducer position is compensating the calculation of the position and orientation of the selected stimulation area relative to the second set of ultrasound transducers);
regarding claim 48, wherein adjusting the stimulating module comprises adjusting at least one of focus point, focus area, intensity and frequency of the ultrasound beam, and duty cycle, repetition rate and duration of the stimulation cycle (see Figs. 5-6; modify intensity, frequency, focus point, etc.).

5.	Claims 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Mishelevich (US 2013/0178765), in view Gauthier et al. (US 2017/0106208) and further in view of Rem-Bronneberg et al. (US 2018/0264291). 

6.	Address 36-37, Mishelevich does not wherein the first set of ultrasound transducers and the second set of ultrasound transducers are the same set of ultrasound transducers arranged within a transducer array and wherein the transducer array is flexible. However, these features are well-known in the field. Rem-Bronneberg discloses wherein the first set of ultrasound transducers and the second set of ultrasound transducers are the same set of ultrasound transducers arranged within a transducer array and wherein the transducer array is flexible (see [0003] and [0025]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mishelevich to have wherein the first set of ultrasound transducers and the second set of ultrasound transducers are the same set of ultrasound transducers arranged within a transducer array and wherein the transducer array is flexible as taught by Rem-Bronneberg because this is convenient to use both transducer for imaging and treatment (see [0025]). 
	
7.	Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Mishelevich (US 2013/0178765), in view Gauthier et al. (US 2017/0106208) and further in view of Ruohonen et al. (US 2012/0101366). 

8.	Addressing claim 46, Mishelevich does not explicitly what system and signal is used to detect muscle movement. However, this is well-known in the field. Examiner only relies on Ruohonen to explicitly disclose wherein the signal comprises at least one of electromyography, sonomyography, mechanomyography, or electroneurography signal (see [0002]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mishelevich to have wherein the signal comprises at least one of electromyography, sonomyography, mechanomyography, or electroneurography signal as taught by Ruohonen because this detect muscle movement (see [0002]). 

9.	Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Mishelevich (US 2013/0178765), in view Gauthier et al. (US 2017/0106208) and further in view of Rezai et al. (US 2016/0045740). 

10.	Addressing claim 49, Mishelevich does not disclose using stem in combine treatment with energy. In the same field of endeavor, Rezai discloses cell injection module is configured to inject stem cells in the pre-determined stimulation area of the spinal cord so that ultrasound stimulation can be applied to the stem cells at the pre-determined stimulation area of the spinal cord (see [0046]; injection module is the reservoir, a pump, fluid dispensing mechanism, etc.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mishelevich to have cell injection module is configured to inject stem cells in the pre-determined stimulation area of the spinal cord so that ultrasound stimulation can be applied to the stem cells at the pre-determined stimulation area of the spinal cord as taught by Rezai because this because combination of treating with energy and drug/stem cells improve treatment (see [0046]).

11.	Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Mishelevich (US 2013/0178765), in view Gauthier et al. (US 2017/0106208) and further in view of Miyazawa et al. (US 2009/0112281). 

12.	Addressing claim 50, Mishelevich does not disclose a brain signal receiving module in communication with the control module, the brain signal receiving module receives a brain signal representing an intended motor action and sends it to the control module, the control module determines a stimulation area with reference to an established functional mapping of the spinal cord so that ultrasound stimulation can be applied to the determined stimulation area to induce the intended motor action. In the same field of endeavor, Miyazawa discloses a brain signal receiving module in communication with the control module, the brain signal receiving module receives a brain signal representing an intended motor action and sends it to the control module, the control module determines a stimulation area with reference to an established functional mapping of the spinal cord so that ultrasound stimulation can be applied to the determined stimulation area to induce the intended motor action (see Fig. 1 and [0030]; brain activity monitor device to get brain signal and this help place the treatment device at the intended target in the spinal cord). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mishelevich to have a brain signal receiving module in communication with the control module, the brain signal receiving module receives a brain signal representing an intended motor action and sends it to the control module, the control module determines a stimulation area with reference to an established functional mapping of the spinal cord so that ultrasound stimulation can be applied to the determined stimulation area to induce the intended motor action as taught by Miyazawa because this help placement treatment device, select and adjust stimulation parameters to provide treatment efficiency (see [0030]). 

Response to Arguments

Applicant’s arguments with respect to claim(s) 35-39 and 41-50 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2012/0259252 (see [0011] and [0085]; flexible transducer array and transducer that use for both imaging and therapy).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031. The examiner can normally be reached Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793